             Case 2:15-cv-01344-JAD-BNW Document 352 Filed 06/14/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Aerodynamics Incorporated and ADI                          Case No.: 2:15-cv-01344-JAD-BNW
   Holdings Company, Inc.,
 4
           Plaintiffs
 5                                                       Order Scheduling Trial and Briefing on
   v.                                                             Motions in Limine
 6
   Caesars Entertainment Operating Company,
 7 et al.,

 8             Defendants

 9            Plaintiffs Aerodynamics Incorporated and ADI Holdings Company, Inc. recently filed a

10 fourth response to my order denying their request to voluntarily dismiss bankrupt defendant Via

11 Airlines, Inc. under Federal Civil Procedure Rule 41. 1 Although plaintiffs renewed their request

12 to voluntarily dismiss Via Airlines in their third response, 2 they have since sought and obtained

13 clarification from the bankruptcy court in Via Airlines’ bankruptcy that the discharge injunction

14 under 11 U.S.C. § 524, 1141 prohibits that action. 3 So plaintiffs ask me to set this matter for

15 trial, with Via Airlines participating, if at all, only as a nominal defendant as permitted under the

16 bankruptcy court’s order. 4 No defendant has filed a reply to plaintiffs’ fourth response, and the

17 parties’ revised proposed joint pretrial order and stipulation and proposed scheduling order for

18 briefing motions in limine are ripe for determination. 5

19

20
     1
21       ECF No. 351.
     2
         ECF No. 348 at 2–3.
22   3
         ECF No. 351-1 (bankruptcy court’s order).
23   4
         ECF No. 351.
     5
         See ECF No. 316.
         Case 2:15-cv-01344-JAD-BNW Document 352 Filed 06/14/21 Page 2 of 2




 1         The parties stipulate that motions in limine will be due 75 days before trial, responses 45

 2 days, and any reply allowed by the court 30 days before trial. This schedule is acceptable. This

 3 action is scheduled for a jury trial on the September 28, 2021, trial stack. The parties are

 4 directed to meet and confer and determine if they need to file a second revised pretrial order to

 5 address the fact that Via Airlines will participate, if at all, only in a nominal capacity. Any

 6 second revised joint pretrial order must be filed by June 17, 2021. Otherwise, the court will

 7 update the parties’ current revised joint pretrial order at ECF No. 311 with the dates set and

 8 approved in this order and enter it on the docket.

 9                                                              _______________________________
                                                                U.S. District Judge Jennifer A. Dorsey
10                                                                                       June 10, 2021

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
